Case 1:20-cv-03797-DLF Document 1-1 Filed 12/22/20 Page 1 of 4
12/21/2020                Case 1:20-cv-03797-DLF Document   1-1
                                                     Consumer      Filed
                                                              Access      12/22/20 Page 2 of 4
                                                                     - Company




                Figure Lending LLC
  NMLS ID: 1717824         Street Address: 15720 Brixham Hill Ave, Suite 300                 Phone: 628-210-6930       Website: www.figure.com
                                           Charlotte, NC 28277                     Toll-Free Number: 888-819-6388         Email: dthomas@figure.com
                          Mailing Address: 650 California Street, Suite 2700                    Fax: 628-236-5829
                                           San Francisco, CA 94108

        Other Trade Names : Figure
   Prior Other Trade Names : None
          Prior Legal Names : None
             Sponsored MLOs : 13

   Fiscal Year End: 12/31 Formed in: Delaware, United           Date Formed: 01/30/2018 Stock Symbol: None Business Structure: Limited Liability
                                     States                                                                                    Company

   Regulatory Actions : Yes


    Branch Locations          (5 Active, 1 Inactive)



    State Licenses/Registrations (Displaying 95 Active of 97 Total)
                                                                                                                Authorized to
  Regulator                Lic/Reg Name                                                                       Conduct Business    Consumer Complaint
  Alabama                  Consumer Credit License                                                                  Yes          Submit to Regulator
  Alaska                   Mortgage Broker/Lender License                                                           Yes          Submit to Regulator
  Alaska                   Mortgage Broker/Lender License - Other Trade Name #1                                     Yes          Submit to Regulator
  Arizona                  Collection Agency License                                                                Yes          Submit to Regulator
  Arizona                  Mortgage Banker License                                                                  Yes          Submit to Regulator
  Arizona                  Mortgage Broker License - Other Trade Name #1                                            Yes          Submit to Regulator
  Arkansas                 Combination Mortgage Banker-Broker-Servicer License                                      Yes          Submit to Regulator
  California - DBO         Finance Lenders Law License                                                              Yes          Submit to Regulator
  California - DBO         Residential Mortgage Lending Act License                                                 Yes          Submit to Regulator
  Colorado                 Mortgage Company Registration                                                            Yes          Submit to Regulator
  Connecticut              Mortgage Lender License                                                                  Yes          Submit to Regulator
  Connecticut              Small Loan Company License                                                               Yes          Submit to Regulator
  Connecticut              Student Loan Servicer License                                                            Yes          Submit to Regulator
  Delaware                 Lender License                                                                           Yes          Submit to Regulator
  District of Columbia     Money Lender License                                                                     Yes          Submit to Regulator
  District of Columbia     Mortgage Lender License                                                                  Yes          Submit to Regulator
  District of Columbia     Student Loan Servicer License                                                            Yes          Submit to Regulator
  Florida                  Mortgage Lender Servicer License                                                         Yes          Submit to Regulator
  Georgia                  Mortgage Lender License/Registration                                                     Yes          Submit to Regulator
  Hawaii                   Mortgage Servicer License                                                                Yes          Submit to Regulator
  Idaho                    Collection Agency License                                                                Yes          Submit to Regulator
  Idaho                    Mortgage Broker/Lender License                                                           Yes          Submit to Regulator
  Idaho                    Regulated Lender License                                                                 Yes          Submit to Regulator
  Illinois                 Consumer Installment Loan License                                                        Yes          Submit to Regulator
  Illinois                 Residential Mortgage License                                                             Yes          Submit to Regulator
  Illinois                 Student Loan Servicer License                                                            Yes          Submit to Regulator

https://www.nmlsconsumeraccess.org/EntityDetails.aspx/COMPANY/1717824                                                                                  1/3
12/21/2020             Case 1:20-cv-03797-DLF Document   1-1
                                                  Consumer      Filed
                                                           Access      12/22/20 Page 3 of 4
                                                                  - Company
  Indiana-DFI           Mortgage Lending License                                                        Yes   Submit to Regulator
  Iowa                  Master Loan Company Registration                                                Yes   Submit to Regulator
  Iowa                  Mortgage Banker License                                                         Yes   Submit to Regulator
  Iowa                  Mortgage Banker License - Other Trade Name #2                                   Yes   Submit to Regulator
  Kansas                Mortgage Company License                                                        Yes   Submit to Regulator
  Kansas                Supervised Loan License                                                         Yes   Submit to Regulator
  Kentucky              Mortgage Company License                                                        Yes   Submit to Regulator
  Louisiana             Licensed Lender Main Office (In-State and Out-Of-State with Lending Activity)   Yes   Submit to Regulator
  Louisiana             Residential Mortgage Lending License                                            Yes   Submit to Regulator
  Maine                 Student Loan Servicer                                                           Yes   Submit to Regulator
  Maine                 Supervised Lender License                                                       Yes   Submit to Regulator
  Maryland              Consumer Loan License                                                           Yes   Submit to Regulator
  Maryland              Installment Loan License                                                        Yes   Submit to Regulator
  Maryland              Mortgage Lender License                                                         Yes   Submit to Regulator
  Massachusetts         Mortgage Lender License                                                         Yes   Submit to Regulator
  Massachusetts         Third Party Loan Servicer Registration                                          Yes   Submit to Regulator
  Michigan              1st Mortgage Broker/Lender/Servicer License                                     Yes   Submit to Regulator
  Michigan              2nd Mortgage Broker/Lender/Servicer Registrant                                  Yes   Submit to Regulator
  Michigan              Regulatory Loan License                                                         Yes   Submit to Regulator
  Minnesota             Regulated Loan Company License                                                  Yes   Submit to Regulator
  Minnesota             Residential Mortgage Originator License                                         Yes   Submit to Regulator
  Minnesota             Residential Mortgage Originator License Other Trade Name #1                     Yes   Submit to Regulator
  Mississippi           Mortgage Lender License                                                         Yes   Submit to Regulator
  Missouri              Mortgage Company License                                                        Yes   Submit to Regulator
  Montana               Consumer Loan License                                                           Yes   Submit to Regulator
  Montana               Mortgage Lender License                                                         Yes   Submit to Regulator
  Montana               Mortgage Servicer License                                                       Yes   Submit to Regulator
  Nebraska              Mortgage Banker License                                                         Yes   Submit to Regulator
  Nevada                Mortgage Company License                                                        Yes   Submit to Regulator
  Nevada                Supplemental Mortgage Servicer License                                          Yes   Submit to Regulator
  New Hampshire         Mortgage Banker License                                                         Yes   Submit to Regulator
  New Jersey            Residential Mortgage Lender License                                             Yes   Submit to Regulator
  New Jersey            RMLA-Licensed Mortgage Servicer Registration                                    Yes   Submit to Regulator
  New Mexico            Mortgage Loan Company License                                                   Yes   Submit to Regulator
  North Carolina        Mortgage Lender License                                                         Yes   Submit to Regulator
  North Dakota          Money Broker License                                                            Yes   Submit to Regulator
  Ohio                  General Loan Law Certificate of Registration                                    Yes   Submit to Regulator
  Ohio                  Residential Mortgage Lending Act Certificate of Registration                    Yes   Submit to Regulator
  Oklahoma              Mortgage Lender License                                                         Yes   Submit to Regulator
  Oklahoma              Mortgage Lender License - Other Trade Name #1                                   Yes   Submit to Regulator
  Oregon                Consumer Finance License                                                        Yes   Submit to Regulator
  Oregon                Mortgage Lending License                                                        Yes   Submit to Regulator
  Oregon                Mortgage Servicer License                                                       Yes   Submit to Regulator
  Pennsylvania          Mortgage Lender License                                                         Yes   Submit to Regulator
  Pennsylvania          Mortgage Servicer License                                                       Yes   Submit to Regulator
  Rhode Island          Lender License                                                                  Yes   Submit to Regulator
  Rhode Island          Student Loan Servicer Registration                                              Yes   Submit to Regulator
  Rhode Island          Third Party Loan Servicer License                                               Yes   Submit to Regulator
  South Carolina-BFI    Mortgage Lender / Servicer License                                              Yes   Submit to Regulator

https://www.nmlsconsumeraccess.org/EntityDetails.aspx/COMPANY/1717824                                                               2/3
12/21/2020                    Case 1:20-cv-03797-DLF Document   1-1
                                                         Consumer      Filed
                                                                  Access      12/22/20 Page 4 of 4
                                                                         - Company
   South Carolina-BFI           Mortgage Lender/Servicer License - Other Trade Name #1                                                         Yes              Submit to Regulator
   South Carolina-BFI           Supervised Lender - Company License                                                                            Yes              Submit to Regulator
   South Carolina-BFI           Supervised Lender - Website #1 License                                                                         Yes              Submit to Regulator
   South Dakota                 Money Lender License                                                                                           Yes              Submit to Regulator
   South Dakota                 Mortgage Lender License                                                                                        Yes              Submit to Regulator
   Tennessee                    Industrial Loan and Thrift Company Registration                                                                Yes              Submit to Regulator
   Tennessee                    Mortgage License                                                                                               Yes              Submit to Regulator
   Texas - SML                  Mortgage Company License                                                                                       Yes              Submit to Regulator
   Texas - SML                  Residential Mortgage Loan Servicer Registration                                                                Yes              Submit to Regulator
   Utah-DFI                     Residential First Mortgage Notification                                                                        Yes              Submit to Regulator
   Vermont                      Lender License                                                                                                 Yes              Submit to Regulator
   Vermont                      Lender License - Other Trade Name #1                                                                           Yes              Submit to Regulator
   Vermont                      Loan Servicer License                                                                                          Yes              Submit to Regulator
   Vermont                      Loan Servicer License Other Trade Name #1                                                                      Yes              Submit to Regulator
   Virginia                     Lender License                                                                                                 Yes              Submit to Regulator
   Washington                   Consumer Loan Company License                                                                                  Yes              Submit to Regulator
   West Virginia                Mortgage Lender License                                                                                        Yes              Submit to Regulator
   Wisconsin                    Mortgage Banker License                                                                                        Yes              Submit to Regulator
   Wyoming                      Mortgage Lender/Broker License                                                                                 Yes              Submit to Regulator
   Wyoming                      Supervised Lender License                                                                                      Yes              Submit to Regulator


     Regulatory Actions                     While some state and federal agencies may add actions taken in previous years against a licensee, the majority are adding only new actions from
                                            2012 or later. To view complete information regarding regulatory actions posted by the agency, click any regulator link.



                                                                                               Multi-state
   Regulator         Action Type                                      Date of Action           Action ID           Docket Number               Associated Document(s)
   Florida           Order - Enforcement Action                       08/11/2020               N/A                 98583                       Final Order



 Information made available through NMLS Consumer AccessSM is derived from NMLS (Nationwide Multistate Licensing System / Nationwide Mortgage Licensing System and Registry), the
 financial services industry's online registration and licensing database. NMLS was created by the Conference of State Bank Supervisors (CSBS) and the American Association of Residential
 Mortgage Regulators (AARMR) and is owned and operated by the State Regulatory Registry LLC (SRR), a wholly owned subsidiary of CSBS. For more information about the System, please visit
 the NMLS Resource Center or the NMLS Federal Registry Resource Center websites. | Download PDF Reader




https://www.nmlsconsumeraccess.org/EntityDetails.aspx/COMPANY/1717824                                                                                                                         3/3
